Name: Commission Decision No 1309/81/ECSC of 14 May 1981 amending Decision No 527/78/ECSC as regards the prohibition on alignment on offers of iron and steel products originating in certain third countries
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-05-16

 Avis juridique important|31981S1309Commission Decision No 1309/81/ECSC of 14 May 1981 amending Decision No 527/78/ECSC as regards the prohibition on alignment on offers of iron and steel products originating in certain third countries Official Journal L 130 , 16/05/1981 P. 0019 - 0019 Spanish special edition: Chapter 13 Volume 11 P. 0176 Portuguese special edition Chapter 13 Volume 11 P. 0176 ****( 1 ) OJ NO L 73 , 15 . 3 . 1978 , P . 16 . ( 2 ) OJ NO L 112 , 24 . 4 . 1981 , P . 18 . COMMISSION DECISION NO 1309/81/ECSC OF 14 MAY 1981 AMENDING DECISION NO 527/78/ECSC AS REGARDS THE PROHIBITION ON ALIGNMENT ON OFFERS OF IRON AND STEEL PRODUCTS ORIGINATING IN CERTAIN THIRD COUNTRIES THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , HAVING REGARD TO COMMISSION DECISION NO 527/78/ECSC OF 14 MARCH 1978 PROHIBITING ALIGNMENT ON OFFERS OF IRON AND STEEL PRODUCTS ORIGINATING IN CERTAIN THIRD COUNTRIES ( 1 ), AS LAST AMENDED BY DECISION NO 1080/81/ECSC OF 23 APRIL 1981 ( 2 ), AND IN PARTICULAR ARTICLE 1 THEREOF , WHEREAS THE COMMISSION HAS CONCLUDED AN ARRANGEMENT WITH ROMANIA , AND IT IS ACCORDINGLY NECESSARY TO INCLUDE THIS COUNTRY IN THE ANNEX TO THE SAID DECISION , TOGETHER WITH DETAILS OF THE IRON AND STEEL PRODUCTS COVERED BY THE ARRANGEMENT IN QUESTION , HAS ADOPTED THIS DECISION : ARTICLE 1 THE FOLLOWING ADDITION IS HEREBY MADE TO THE ANNEX TO DECISION NO 527/78/ECSC : ' 14 ROMANIA AS REGARDS THE ECSC IRON AND STEEL PRODUCTS FALLING WITHIN COMMON CUSTOMS TARIFF HEADING NOS 73.01 , 73.02 , 73.06 TO 73.13 INCLUSIVE , AND 73.16 , 73.15 EXCLUDING 73.15 A I B ) 2 , 73.15 A V B ) 1 , 73.15 B I B ) 2 BB ), CC ), DD ) AND EE ), 73.15 B V B ) 1 BB ), 73.15 B V B ) 2 BB ), 73.15 B VII B ) 1 AA ) 22 AND 33 , 73.15 B VII B ) 1 BB ) 22 AND 33 , 73.15 B VII B ) 1 CC ) 22 AND 33 , AND 73.15 B VII B ) 2 BB ) 22 AND 33 . ' ARTICLE 2 THIS DECISION SHALL ENTER INTO FORCE ON THE DAY OF ITS PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . THIS REGULATION SHALL BE BINDING IN ITS ENTIRETY AND DIRECTLY APPLICABLE IN ALL MEMBER STATES . DONE AT BRUSSELS , 14 MAY 1981 . FOR THE COMMISSION ETIENNE DAVIGNON VICE-PRESIDENT